
	
		II
		109th CONGRESS
		2d Session
		S. 4026
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Grassley (for
			 himself and Mr. Baucus) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  technical corrections, and for other purposes.
	
	
		1.Short title; amendment of
			 1986 Code; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Tax Technical Corrections Act
			 of 2006.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; amendment of 1986 Code; table of
				contents.
					Sec. 2. Amendments related to the Tax Increase Prevention and
				Reconciliation Act of 2005.
					Sec. 3. Amendment related to the Gulf Opportunity Zone Act of
				2005.
					Sec. 4. Amendments related to the Safe, Accountable, Flexible,
				Efficient Transportation Equity Act: A Legacy for Users.
					Sec. 5. Amendments related to the Energy Policy Act of
				2005.
					Sec. 6. Amendments related to the American Jobs Creation Act of
				2004.
					Sec. 7. Amendment related to the Jobs and Growth Tax Relief
				Reconciliation Act of 2003.
					Sec. 8. Amendments related to the Economic Growth and Tax
				Relief Reconciliation Act of 2001.
					Sec. 9. Amendment related to the Tax Relief Extension Act of
				1999.
					Sec. 10. Amendment related to the Internal Revenue Service
				Restructuring and Reform Act of 1998.
					Sec. 11. Clerical corrections.
				
			2.Amendments related to
			 the Tax Increase Prevention and Reconciliation Act of 2005
			(a)Amendments
			 related to section 103 of the Act
				(1)Subparagraph (A)
			 of section 954(c)(6) is amended—
					(A)in the first
			 sentence, by striking which is not subpart F income and
			 inserting which is neither subpart F income nor income treated as
			 effectively connected with the conduct of a trade or business in the United
			 States, and
					(B)by striking the
			 last sentence and inserting the following: The Secretary shall prescribe
			 such regulations as may be necessary or appropriate to carry out this
			 paragraph, including such regulations as may be necessary or appropriate to
			 prevent the abuse of the purposes of this paragraph..
					(2)Paragraph (6) of
			 section 954(c) is amended by redesignating subparagraph (B) as subparagraph (C)
			 and inserting after subparagraph (A) the following new subparagraph:
					
						(B)ExceptionSubparagraph (A) shall not apply in the
				case of any interest, rent, or royalty to the extent such interest, rent, or
				royalty creates (or increases) a deficit which under section 952(c) may reduce
				the subpart F income of the payor or another controlled foreign
				corporation.
						.
				(b)Amendments
			 related to section 202 of the Act
				(1)Subparagraph (B) of
			 section 355(b)(3) is amended to read as follows:
					
						(B)Affiliated group
				rule
							(i)In
				generalFor purposes of subparagraph (A), all members of such
				corporation’s separate affiliated group shall be treated as one
				corporation.
							(ii)Separate
				affiliated groupFor purposes
				of clause (i), the term separate affiliated group means, with
				respect to any corporation, the affiliated group which would be determined
				under section 1504(a) if such corporation were the common parent and section
				1504(b) did not apply. Such term shall not include any corporation which became
				a member of—
								(I)such separate
				affiliated group (determined without regard to this sentence), or
								(II)any other separate affiliated group
				(determined without regard to this sentence) which includes any other
				corporation to which subparagraph (A) applies with respect to the same
				distribution,
								during the
				5-year period described in paragraph (2)(B) by reason of one or more
				transactions in which gain or loss was recognized in whole or in part (and
				shall not include any trade or business conducted by such corporation at the
				time it became such a
				member)..
				(2)Paragraph (3) of
			 section 355(b) is amended by adding at the end the following new
			 subparagraph:
					
						(E)RegulationsThe
				Secretary shall prescribe regulations which provide for the proper application
				of subparagraphs (B), (C), and (D) of paragraph (2) with respect to
				distributions to which this paragraph
				applies.
						.
				(c)Amendments
			 related to section 515 of the ActParagraph (2) of section 911(f)
			 is amended—
				(1)by striking
			 the tentative minimum tax under section 55 in the matter
			 preceding subparagraph (A) and inserting the amount determined under the
			 first sentence of section 55(b)(1)(A)(i), and
				(2)by striking
			 the amount which would be such tentative minimum tax each place
			 it appears in subparagraphs (A) and (B) and inserting the amount which
			 would be determined under such sentence.
				(d)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the provisions of the Tax
			 Increase Prevention and Reconciliation Act of 2005 to which they relate.
			3.Amendment related to
			 the Gulf Opportunity Zone Act of 2005
			(a)Amendment
			 related to section 303 of the ActClause (iii) of section
			 903(d)(2)(B) of the American Jobs Creation Act of 2004, as amended by section
			 303 of the Gulf Opportunity Zone Act of 2005, is amended by inserting or
			 the Secretary’s delegate after The Secretary of the
			 Treasury.
			(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in section 303 of the Gulf Opportunity Zone Act of 2005.
			4.Amendments related to
			 the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy
			 for Users
			(a)Amendments
			 related to section 11113 of the ActParagraph (3) of section
			 6427(i) is amended—
				(1)by inserting
			 or under subsection (e)(2) by any person with respect to an alternative
			 fuel (as defined in section 6426(d)(2)) after section
			 6426 in subparagraph (A),
				(2)by
			 inserting or (e)(2) after subsection (e)(1) in
			 subparagraphs (A)(i) and (B), and
				(3)by inserting
			 and alternative fuel
			 credit after mixture credit in the heading
			 thereof.
				(b)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the provisions of the SAFETEA–LU to which they relate.
			5.Amendments
			 related to the Energy Policy Act of 2005
			(a)Amendment
			 related to section 1306 of the ActParagraph (2) of section
			 45J(b) is amended to read as follows:
				
					(2)Amount of
				national limitationThe
				aggregate amount of national megawatt capacity limitation allocated by the
				Secretary under paragraph (3) shall not exceed 6,000
				megawatts.
					.
			(b)Amendment
			 related to section 1342 of the ActSo much of subsection (b) of
			 section 30C as precedes paragraph (1) thereof is amended to read as
			 follows:
				
					(b)LimitationThe
				credit allowed under subsection (a) with respect to all alternative fuel
				vehicle refueling property placed in service by the taxpayer during the taxable
				year at a location shall not
				exceed—
					.
			(c)Amendments
			 related to section 1351 of the Act
				(1)Paragraph (3) of
			 section 41(a) is amended by inserting for energy research before
			 the period at the end.
				(2)Paragraph (6) of
			 section 41(f) is amended by adding at the end the following new
			 subparagraph:
					
						(E)Energy
				researchThe term energy research does not include
				any research which is not qualified
				research.
						.
				(d)Amendments
			 related to section 1362 of the Act
				(1)(A)Paragraph (1) of section
			 4041(d) is amended by adding at the end the following new sentence: No
			 tax shall be imposed under the preceding sentence on the sale or use of any
			 liquid if tax was imposed with respect to such liquid under section 4081 at the
			 Leaking Underground Storage Tank Trust Fund financing rate..
					(B)Paragraph (3) of section 4042(b) is
			 amended to read as follows:
						
							(3)Exception for
				fuel on which Leaking Underground Storage Tank Trust Fund financing rate
				separately imposedThe Leaking Underground Storage Tank Trust
				Fund financing rate under paragraph (2)(B) shall not apply to the use of any
				fuel if tax was imposed with respect to such fuel under section 4041(d) or 4081
				at the Leaking Underground Storage Tank Trust Fund financing
				rate.
							.
					(C)Notwithstanding section 6430 of the
			 Internal Revenue Code of 1986, a refund, credit, or payment may be made under
			 subchapter B of chapter 65 of such Code for taxes imposed with respect to any
			 liquid after September 30, 2005, and before the date of the enactment of this
			 Act under section 4041(d)(1) or 4042 of such Code at the Leaking Underground
			 Storage Tank Trust Fund financing rate to the extent that tax was imposed with
			 respect to such liquid under section 4081 at the Leaking Underground Storage
			 Tank Trust Fund financing rate.
					(2)(A)Paragraph (5) of section
			 4041(d) is amended—
						(i)by striking (other than with
			 respect to any sale for export under paragraph (3) thereof), and
						(ii)by adding at the end the following
			 new sentence: The preceding sentence shall not apply with respect to
			 subsection (g)(3) and so much of subsection (g)(1) as relates to vessels
			 (within the meaning of section 4221(d)(3)) employed in foreign trade or trade
			 between the United States and any of its possessions.
						(B)Section 4082 is amended—
						(i)by striking (other than such
			 tax at the Leaking Underground Storage Tank Trust Fund financing rate imposed
			 in all cases other than for export) in subsection (a), and
						(ii)by redesignating subsections (f)
			 and (g) as subsections (g) and (h) and by inserting after subsection (e) the
			 following new subsection:
							
								(f)Exception for
				Leaking Underground Storage Tank Trust Fund financing rate
									(1)In
				generalSubsection (a) shall not apply to the tax imposed under
				section 4081 at the Leaking Underground Storage Tank Trust Fund financing
				rate.
									(2)Exception for
				export, etcParagraph (1) shall not apply with respect to any
				fuel if the Secretary determines that such fuel is destined for export or for
				use by the purchaser as supplies for vessels (within the meaning of section
				4221(d)(3)) employed in foreign trade or trade between the United States and
				any of its
				possessions.
									.
						(C)Subsection (e) of section 4082 is
			 amended—
						(i)by striking an aircraft, the
			 rate of tax under section 4081(a)(2)(A)(iii) shall be zero. and
			 inserting
							
								an
			 aircraft—(1)the rate of tax
				under section 4081(a)(2)(A)(iii) shall be zero, and
								(2)if such aircraft is employed in foreign
				trade or trade between the United States and any of its possessions, the
				increase in such rate under section 4081(a)(2)(B) shall be
				zero.
								;
				and
						(ii)by moving the last sentence flush
			 with the margin of such subsection (following the paragraph (2) added by clause
			 (i)).
						(D)Section 6430 is amended to read as
			 follows:
						
							6430.Treatment of
				tax imposed at Leaking Underground Storage Tank Trust Fund financing
				rateNo refunds, credits, or
				payments shall be made under this subchapter for any tax imposed at the Leaking
				Underground Storage Tank Trust Fund financing rate, except in the case of
				fuels—
								(1)which are exempt
				from tax under section 4081(a) by reason of section 4081(f)(2),
								(2)which are exempt
				from tax under section 4041(d) by reason of the last sentence of paragraph (5)
				thereof, or
								(3)with respect to which the rate increase
				under section 4081(a)(2)(B) is zero by reason of section
				4082(e)(2).
								.
					(3)Paragraph (5) of
			 section 4041(d) is amended by inserting (b)(1)(A) after
			 subsections.
				(e)Effective
			 date
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall take effect as if included in the
			 provisions of the Energy Policy Act of 2005 to which they relate.
				(2)Nonapplication of
			 exemption for off-highway business useThe amendment made by
			 subsection (d)(3) shall apply to fuel sold for use or used after the date of
			 the enactment of this Act.
				(3)Amendment made
			 by the SAFETEA–LUThe amendment made by subsection (d)(2)(C)(ii)
			 shall take effect as if included in section 11161 of the SAFETEA–LU.
				6.Amendments
			 related to the American Jobs Creation Act of 2004
			(a)Amendments
			 related to section 710 of the Act
				(1)Clause (ii) of
			 section 45(c)(3)(A) is amended by striking which is segregated from
			 other waste materials and.
				(2)Subparagraph (B)
			 of section 45(d)(2) is amended by inserting and at the end of
			 clause (i), by striking clause (ii), and by redesignating clause (iii) as
			 clause (ii).
				(b)Amendments
			 related to section 848 of the Act
				(1)Section 470 is
			 amended by redesignating subsections (e), (f), and (g) as subsections (f), (g),
			 and (h) and by inserting after subsection (d) the following new
			 subsection:
					
						(e)Exception for
				certain partnerships
							(1)In
				generalIn the case of any
				property which would (but for this subsection) be tax-exempt use property
				solely by reason of section 168(h)(6), such property shall not be treated as
				tax-exempt use property for purposes of this section for any taxable year of
				the partnership if—
								(A)such property is
				not property of a character subject to the allowance for depreciation,
								(B)any credit is
				allowable under section 42 or 47 with respect to such property, or
								(C)except as provided
				in regulations prescribed by the Secretary under subsection (h)(4), the
				requirements of paragraphs (2) and (3) are met with respect to such property
				for such taxable year.
								(2)Availability of
				funds
								(A)In
				generalThe requirement of
				this paragraph is met for any taxable year with respect to any property owned
				by the partnership if (at all times during the taxable year) not more than the
				allowable partnership amount of funds are—
									(i)subject to any
				arrangement referred to in subparagraph (C), or
									(ii)set aside or
				expected to be set aside,
									to or
				for the benefit of any taxable partner of the partnership or any lender, or to
				or for the benefit of any tax-exempt partner of the partnership to satisfy any
				obligation of such tax-exempt partners to the partnership, any taxable partner
				of the partnership, or any lender.(B)Allowable
				partnership amountFor purposes of this subsection, the term
				allowable partnership amount means, as of any date, the greater
				of—
									(i)the sum of—
										(I)20 percent of the
				sum of the taxable partners’ capital accounts determined as of such date under
				the rules of section 704(b), plus
										(II)20 percent of the
				sum of the taxable partners’ share of the recourse liabilities of the
				partnership as determined under section 752, or
										(ii)20
				percent of the aggregate debt of the partnership as of such date.
									(iii)No allowable
				partnership amount for arrangements outside the partnershipThe
				allowable partnership amount shall be zero with respect to any set aside or
				arrangement under which any of the funds referred to in subparagraph (A) are
				not partnership property.
									(C)ArrangementsThe
				arrangements referred to in this subparagraph include a loan by a tax-exempt
				partner or the partnership to any taxable partner, the partnership, or any
				lender and any arrangement referred to in subsection (d)(1)(B).
								(D)Special
				rules
									(i)Exception for
				short-term fundsFunds which are set aside, or subject to any
				arrangement, for a period of less than 12 months shall not be taken into
				account under subparagraph (A). Except as provided by the Secretary, all
				related set asides and arrangements shall be treated as 1 arrangement for
				purposes of this clause.
									(ii)Economic
				relationship testFunds shall not be taken into account under
				subparagraph (A) if such funds—
										(I)bear no connection
				to the economic relationships among the partners, and
										(II)bear no
				connection to the economic relationships among the partners and the
				partnership.
										(iii)Reasonable
				person standardFor purpose of subparagraph (A)(ii), funds shall
				be treated as set aside or expected to be set aside only if a reasonable person
				would conclude, based on the facts and circumstances, that such funds are set
				aside or expected to be set aside.
									(3)Option to
				purchase
								(A)In
				generalThe requirement of this paragraph is met for any taxable
				year with respect to any property owned by the partnership if (at all times
				during such taxable year)—
									(i)each tax-exempt
				partner does not have an option to purchase (or compel distribution of) such
				property or any direct or indirect interest in the partnership at any time
				other than at the fair market value of such property or interest at the time of
				such purchase or distribution, and
									(ii)the partnership
				and each taxable partner does not have an option to sell (or compel
				distribution of) such property or any direct or indirect interest in the
				partnership to a tax-exempt partner at any time other than at the fair market
				value of such property or interest at the time of such sale or
				distribution.
									(B)Option for
				determination of fair market valueUnder regulations prescribed
				by the Secretary, a value of property determined on the basis of a formula
				shall be treated for purposes of subparagraph (A) as the fair market value of
				such property if such value is determined on the basis of objective criteria
				that are reasonably designed to approximate the fair market value of such
				property at the time of the purchase, sale, or distribution, as the case may
				be.
								.
				(2)Subsection (g) of section 470, as
			 redesignated by paragraph (1), is amended by adding at the end the following
			 new paragraphs:
					
						(5)Tax-exempt
				partnerThe term tax-exempt partner means, with
				respect to any partnership, any partner of such partnership which is a
				tax-exempt entity within the meaning of section 168(h)(6).
						(6)Taxable
				partnerThe term taxable partner means, with
				respect to any partnership, any partner of such partnership which is not a
				tax-exempt
				partner.
						.
				(3)Subsection (h) of
			 section 470, as redesignated by paragraph (1), is amended—
					(A)by striking
			 , and at the end of paragraph (1) and inserting or owned
			 by the same partnership,,
					(B)by striking the
			 period at the end of paragraph (2) and inserting a comma, and
					(C)by adding at the
			 end the following new paragraphs:
						
							(3)provide for the
				application of this section to tiered and other related partnerships,
				and
							(4)provide for the
				treatment of partnership property (other than property described in subsection
				(e)(1)(A)) as tax-exempt use property if such property is used in an
				arrangement which is inconsistent with the purposes of this section determined
				by taking into account one or more of the following factors:
								(A)A tax-exempt
				partner maintains physical possession or control or holds the benefits and
				burdens of ownership with respect to such property.
								(B)There is
				insignificant equity investment in such property by any taxable partner.
								(C)The transfer of
				such property to the partnership does not result in a change in use of such
				property.
								(D)Such property is
				necessary for the provision of government services.
								(E)The deductions for
				depreciation with respect to such property are allocated disproportionately to
				one or more taxable partners relative to such partner’s risk of loss with
				respect to such property or to such partner’s allocation of other partnership
				items.
								(F)Such other factors
				as the Secretary may
				determine.
								.
					(4)Paragraph (2) of
			 section 470(c) is amended—
					(A)by striking
			 and at the end of subparagraph (A), by redesignating
			 subparagraph (B) as subparagraph (C), and by inserting after subparagraph (A)
			 the following new subparagraph:
						
							(B)by treating the
				entire property as tax-exempt use property if any portion of such property is
				treated as tax-exempt use property by reason of paragraph (6)
				thereof.
							,
				and
					(B)by striking the
			 flush sentence at the end.
					(5)Subparagraph (A)
			 of section 470(d)(1) is amended by striking (at any time during the
			 lease term) and inserting (at all times during the lease
			 term).
				(c)Amendments
			 related to section 888 of the Act
				(1)Subparagraph (A) of
			 section 1092(a)(2) is amended by striking and at the end of
			 clause (ii), by redesignating clause (iii) as clause (iv), and by inserting
			 after clause (ii) the following new clause:
					
						(iii)if the application of clause (ii) does not
				result in an increase in the basis of any offsetting position in the identified
				straddle, the basis of each of the offsetting positions in the identified
				straddle shall be increased in a manner which—
							(I)is reasonable,
				consistent with the purposes of this paragraph, and consistently applied by the
				taxpayer, and
							(II)results in an
				aggregate increase in the basis of such offsetting positions which is equal to
				the loss described in clause (ii),
				and
							.
				(2)(A)Subparagraph (B) of
			 section 1092(a)(2) is amended by adding at the end the following flush
			 sentence:
						
							A
				straddle shall be treated as clearly identified for purposes of clause (i) only
				if such identification includes an identification of the positions in the
				straddle which are offsetting with respect other positions in the
				straddle..
					(B)Subparagraph (A) of section 1092(a)(2)
			 is amended—
						(i)by striking identified
			 positions in clause (i) and inserting positions,
						(ii)by striking identified
			 position in clause (ii) and inserting position,
			 and
						(iii)by striking identified
			 offsetting positions in clause (ii) and inserting offsetting
			 positions.
						(C)Subparagraph (B) of section 1092(a)(3)
			 is amended by striking identified offsetting position and
			 inserting offsetting position.
					(3)Paragraph (2) of
			 section 1092(a) is amended by redesignating subparagraph (C) as subparagraph
			 (D) and inserting after subparagraph (B) the following new subparagraph:
					
						(C)Application to
				liabilities and obligationsExcept as otherwise provided by the
				Secretary, rules similar to the rules of clauses (ii) and (iii) of subparagraph
				(A) shall apply for purposes of this paragraph with respect to any position
				which is, or has been, a liability or
				obligation.
						.
				(4)Subparagraph (D)
			 of section 1092(a)(2), as redesignated by paragraph (3), is amended by
			 inserting the rules for the application of this section to a position
			 which is or has been a liability or obligation, methods of loss allocation
			 which satisfy the requirements of subparagraph (A)(iii), before
			 and the ordering rules.
				(d)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the provisions of the American Jobs Creation Act of 2004 to which
			 they relate.
			7.Amendment related
			 to the Jobs and Growth Tax Relief Reconciliation Act of 2003
			(a)Amendment
			 related to section 302 of the ActClause (ii) of section 1(h)(11)(B) is
			 amended by striking and at the end of subclause (II), by
			 striking the period at the end of subclause (III) and inserting ,
			 and, and by adding at the end the following new subclause:
				
					(IV)any dividend
				received from a corporation which is a DISC or former DISC (as defined in
				section 992(a)) to the extent such dividend is paid out of the corporation’s
				accumulated DISC income or is a deemed distribution pursuant to section
				995(b)(1).
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to dividends received on or after September 29, 2006,
			 in taxable years ending after such date.
			8.Amendments
			 related to the Economic Growth and Tax Relief Reconciliation Act of
			 2001
			(a)Amendments
			 related to section 617 of the Act
				(1)Subclause (II) of section 402(g)(7)(A)(ii)
			 is amended by striking for prior taxable years and inserting
			 permitted for prior taxable years by reason of this
			 paragraph.
				(2)Subparagraph (A)
			 of section 3121(v)(1) is amended by inserting or consisting of
			 designated Roth contributions (as defined in section 402A(c)) before
			 the comma at the end.
				(b)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the provisions of the Economic Growth and Tax Relief Reconciliation
			 Act of 2001 to which they relate.
			9.Amendment related to
			 the Tax Relief Extension Act of 1999
			(a)Amendment
			 related to section 507 of the ActClause (i) of section
			 45(e)(7)(A) is amended by striking placed in service by the
			 taxpayer and inserting originally placed in
			 service.
			(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in section 507 of the Tax Relief Extension Act of 1999.
			10.Amendment
			 related to the Internal Revenue Service Restructuring and Reform Act of
			 1998
			(a)Amendment
			 related to section 3509 of the ActParagraph (3) of section
			 6110(i) is amended by inserting and related background file
			 documents after Chief Counsel advice in the matter
			 preceding subparagraph (A).
			(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in the provision of the Internal Revenue Service Restructuring and
			 Reform Act of 1998 to which it relates.
			11.Clerical
			 corrections
			(a)In
			 general
				(1)Paragraph (5) of
			 section 21(e) is amended by striking section 152(e)(3)(A) in the
			 flush matter after subparagraph (B) and inserting section
			 152(e)(4)(A).
				(2)Paragraph (3) of
			 section 25C(c) is amended by striking section 3280 and inserting
			 part 3280.
				(3)Subsection (a) of
			 section 34 is amended—
					(A)in paragraph (1),
			 by striking with respect to gasoline used during the taxable year on a
			 farm for farming purposes,
					(B)in paragraph (2),
			 by striking with respect to gasoline used during the taxable year (A)
			 otherwise than as a fuel in a highway vehicle or (B) in vehicles while engaged
			 in furnishing certain public passenger land transportation service,
			 and
					(C)in paragraph (3),
			 by striking with respect to fuels used for nontaxable purposes or resold
			 during the taxable year.
					(4)Paragraph (2) of
			 section 35(d) is amended—
					(A)by striking
			 paragraph (2) or (4) of, and
					(B)by striking
			 (within the meaning of section 152(e)(1)) and inserting
			 (as defined in section 152(e)(4)(A)).
					(5)Paragraph (24) of
			 section 38(b) is amended by striking and at the end.
				(6)Paragraphs (2) and
			 (3) of section 45L(c) are each amended by striking section 3280
			 and inserting part 3280.
				(7)Clause (ii) of
			 section 48A(d)(4)(B) is amended by striking subsection both
			 places it appears.
				(8)The last sentence
			 of section 125(b)(2) is amended by striking last sentence and
			 inserting second sentence.
				(9)Subclause (II) of
			 section 167(g)(8)(C)(ii) is amended by striking section
			 263A(j)(2) and inserting section 263A(i)(2).
				(10)Subparagraph (G)
			 of section 1260(c)(2) is amended by adding and at the
			 end.
				(11)Paragraph (2) of
			 section 1297(a) is amended by striking subsection (e) and
			 inserting subsection (f).
				(12)Paragraph (2) of
			 section 1400O is amended by striking under of and inserting
			 under.
				(13)The table of
			 sections for part II of subchapter Y of chapter 1 is amended by adding at the
			 end the following new item:
					
						
							Sec. 1400T. Special rules for mortgage
				revenue
				bonds.
						
						.
				(14)Subsection (b) of
			 section 4082 is amended to read as follows:
					
						(b)Nontaxable
				useFor purposes of this
				section, the term nontaxable use means—
							(1)any use which is
				exempt from the tax imposed by section 4041(a)(1) other than by reason of a
				prior imposition of tax,
							(2)any use in a
				train, and
							(3)any use described
				in section 4041(a)(1)(C)(iii)(II).
							The term
				nontaxable use does not include the use of kerosene in an
				aircraft and such term shall not include any use described in section
				6421(e)(2)(C)..
				(15)Paragraph (4) of
			 section 4101(a) (relating to registration in event of change of ownership) is
			 redesignated as paragraph (5).
				(16)Paragraph (6) of
			 section 4965(c) is amended by striking section 4457(e)(1)(A) and
			 inserting section 457(e)(1)(A).
				(17)Subpart C of part
			 II of subchapter A of chapter 51 is amended by redesignating section 5432
			 (relating to recordkeeping by wholesale dealers) as section 5121.
				(18)Paragraph (2) of
			 section 5732(c), as redesignated by section 11125(b)(20)(A) of the SAFETEA–LU,
			 is amended by striking this subpart and inserting this
			 subchapter.
				(19)Paragraph (3) of section 6427(e) (relating
			 to termination), as added by section 11113 of the SAFETEA–LU, is redesignated
			 as paragraph (5) and moved after paragraph (4).
				(20)Clause (ii) of
			 section 6427(l)(4)(A) is amended by striking section
			 4081(a)(2)(iii) and inserting section
			 4081(a)(2)(A)(iii).
				(21)(A)Section 6427, as amended
			 by section 1343(b)(1) of the Energy Policy Act of 2005, is amended by striking
			 subsection (p) and redesignating subsection (q) as subsection (p).
					(B)The Internal Revenue Code of 1986
			 shall be applied and administered as if the amendments made by paragraph (2) of
			 section 11151(a) of the SAFETEA–LU had never been enacted.
					(22)(A)Paragraph (3) of section
			 9002 is amended by striking section 309(a)(1) and inserting
			 section 306(a)(1).
					(B)Paragraph (1) of section 9004(a) is
			 amended by striking section 320(b)(1)(B) and inserting
			 section 315(b)(1)(B).
					(C)Paragraph (3) of section 9032 is
			 amended by striking section 309(a)(1) and inserting
			 section 306(a)(1).
					(D)Subsection (b) of section 9034 is
			 amended by striking section 320(b)(1)(A) and inserting
			 section 315(b)(1)(A).
					(23)Section 9006 is
			 amended by striking Comptroller General each place it appears
			 and inserting Commission.
				(24)Subsection (c) of
			 section 9503 is amended by redesignating paragraph (7) (relating to transfers
			 from the trust fund for certain aviation fuels taxes) as paragraph (6).
				(25)Paragraph (1) of
			 section 1301(g) of the Energy Policy Act of 2005 is amended by striking
			 shall take effect of the date of the enactment and inserting
			 shall take effect on the date of the enactment.
				(b)Clerical
			 amendments related to the Gulf Opportunity Zone Act of 2005
				(1)Amendments
			 related to section 402 of the ActSubparagraph (B) of section
			 24(d)(1) is amended—
					(A)by striking
			 the excess (if any) of in the matter preceding clause (i) and
			 inserting the greater of, and
					(B)by striking
			 section in clause (ii)(II) and inserting section
			 32.
					(2)Effective
			 dateThe amendments made by this subsection shall take effect as
			 if included in the provisions of the Gulf Opportunity Zone Act of 2005 to which
			 they relate.
				(c)Clerical
			 amendments related to the Safe, Accountable, Flexible, Efficient Transportation
			 Equity Act: A Legacy for Users
				(1)Amendments
			 related to section 11163 of the ActSubparagraph (C) of section
			 6416(a)(4) is amended—
					(A)by striking
			 ultimate vendor and all that follows through has
			 certified and inserting ultimate vendor or credit card issuer
			 has certified, and
					(B)by striking
			 all ultimate purchasers of the vendor and all that follows
			 through are certified and inserting all ultimate
			 purchasers of the vendor or credit card issuer are certified.
					(2)Effective
			 dateThe amendments made by
			 this subsection shall take effect as if included in the provisions of the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users
			 to which they relate.
				(d)Clerical
			 amendments related to the Energy Policy Act of 2005
				(1)Amendment related
			 to section 1344 of the ActSubparagraph (B) of section
			 6427(e)(5), as redesignated by subsection (a)(19), is amended by striking
			 2006 and inserting 2008.
				(2)Amendments
			 related to section 1351 of the ActSubparagraphs (A)(ii) and
			 (B)(ii) of section 41(f)(1) are each amended by striking qualified
			 research expenses and basic research payments and inserting
			 qualified research expenses, basic research payments, and amounts paid
			 or incurred to energy research consortiums,.
				(3)Effective
			 dateThe amendments made by this subsection shall take effect as
			 if included in the provisions of the Energy Policy Act of 2005 to which they
			 relate.
				
